Citation Nr: 1426877	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-48 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for a shell fragment wound scar, claimed as a shell fragment wound, right lower extremity. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1970 to December 1971.  He is a recipient of the Combat Infantry Badge.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Travel Board hearing held in May 2012, before the undersigned Acting Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system to ensure complete consideration of all the evidence.

During the hearing in May 2012, the Board received additional, pertinent evidence from the Veteran.  This evidence was received by the Board after transfer of the claims folder.  However, the evidence was accompanied by a "Waiver of Local Jurisdictional Review".  Accordingly, the Board will consider it as part of the appeal.  38 C.F.R. § 20.1304 (2013).

Also during the hearing, the Veteran indicated that his right lower extremity disability was defined by a "scar on [his] right knee."  Accordingly, the Board has recharacterized the issue as listed above.  

The issues of entitlement to service connection for right ear hearing loss and entitlement to service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  On the record during the May 2012 Board hearing and in a writing dated the same (prior to the promulgation of a decision in the current appeal) the Veteran withdrew the appeal of the issue of entitlement to an initial compensable rating for left ear hearing loss.

2.  The evidence of record demonstrates that the Veteran's shell fragment wound scar, claimed as shell fragment wound, right lower extremity is related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an initial compensable rating for left ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2013).

2.  A shell fragment wound scar was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claim Withdrawn at Hearing

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision in the case.  38 C.F.R. § 20.202. Withdrawal may be made in writing or on the record at a hearing by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to an initial compensable rating for left ear hearing loss, the Veteran expressly withdrew this matter from appeal on the record at the May 2012 Travel Board hearing in addition to submitting his request in writing.  Inasmuch as he has withdrawn his appeal in this matter, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal on this matter, and the claim is dismissed.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Regarding the claim for service connection for shell fragment wound scar, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

Service Connection for a Shell Fragment Wound Scar

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran asserts that during a firefight in March of 1971, the enemy was "shooting mortars at [them]."  He indicated that during the fight, he "felt something like pain, hard like that."  After the fight, the Veteran claims the "medic came over and they kind of treated the wound and at that point, they just treated it and wrapped it up and that's about it."  

The Veteran's service treatment records are absent any complaints or treatment for a shell fragment wound.  His entrance examination does not indicate any "identifying scars".  On his separation examination, however, the physician noted "Scar RL2."  The Board interprets this as an indication that there was a scar on the Veteran's right leg at separation.  

As the Veteran's DD-214 indicates he is in receipt of the Combat Infantry Badge, indicating that he engaged in combat with the enemy, the Board finds that being involved in a firefight and artillery fight with the enemy is consistent with the circumstances of his service as is his account of being hit by a mortar.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  As a combat veteran, the Veteran is entitled to have his statements regarding some events in service accepted.  Accordingly, the Board concedes that he sustained the injury during service.  

During the May 2012 hearing, the Veteran described his current scar and showed the scar to the undersigned.  The Veteran indicated that this scar was the result of being hit by the artillery in service.  In this particular instance, the Board finds that the Veteran is competent to report that his scar resulted from an injury in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Significantly, there is no medical evidence or opinion to the contrary.  Certainly, then, resolving all reasonable doubt in favor of the Veteran, the evidence shows that it is as likely as not that the Veteran's shell fragment wound scar is linked to service, and that this condition persisted during the years since discharge, thus, service connection for the shell fragment wound scar is warranted.  38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

The appeal for entitlement to an initial compensable rating for right ear hearing loss is dismissed. 

Service connection for a shell fragment wound scar is granted.  


REMAND

The Veteran claims that his right ear hearing loss is related to noise exposure in service.  As previously noted, the Veteran is in receipt of the Combat Infantry Badge.  Accordingly, his account of noise exposure during service is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  

Although a VA audiological examination and opinion was obtained in April 2010, the VA examiner failed to provide a rationale for her conclusory statements.  In this way, the Board finds that the August 2010 VA medical opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the Veteran's skin condition, the Veteran was not afforded an examination.  During the May 2012 hearing, the Veteran provided in-service pictures showing a skin condition and presented the current state of the condition to the undersigned.  On review, it is unclear whether the Veteran currently has a diagnosed skin condition and whether it is related to active service.  Therefore, a medical opinion regarding a diagnosis and etiology of any currently diagnosed skin conditions is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases obtain any current VA and private treatment records for the Veteran, related to his hearing loss and skin condition.  Negative replies should be requested.

2.  After completion of the above, schedule the Veteran for a VA examination, by an appropriate examiner other than T.L.M. who performed the April 2010 examination, to determine the nature and etiology of his right ear hearing loss.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has right ear hearing loss that is related to his active service.

The designated VA compensation examiner must consider the combat presumption under § 1154(b) in offering the requested opinion.  Specifically, that noise exposure in service is conceded.  The examiner must also consider and discuss the Veteran's assertions of continuity of symptoms.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  
3.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine whether the Veteran currently has a skin condition that is related to service.  The examiner(s) must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current skin condition that is related to active service.

The examiner must consider the Veteran's contentions of continuity of symptomatology and the in-service photographs provided. 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

4.  The RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.

5.  The RO/AMC should then readjudicate each of the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


